Per Curiam.

The legislative enactments relied upon by the relators do not offend the provisions of the State Constitution forbidding an increase of salary to certain judicial officers. Consol. Act, 1882, § 1109, as amended by Laws 1893, chap. 104; Const, art. 6, § 12. The compensation allowed *258by these legislative acts is by express language' limited to “ expenses and disbursements ” incurred by such officers while acting in the district to which they have been transferred, and they were in force- when the present Constitution became operative. -
■ The order appealed from was properly made and must be affirmed, with costs. -
Present : Sedgwick, Ch. J., McAdam and Beekman, JJ.
Order affirmed, with costs.